 



EXHIBIT 10.1
RELEASE OF DEVITO
     This Release (the “Release”) is being executed and delivered by
ViewCast.com, Inc. (“ViewCast”) in connection with the Employment Agreement (the
“Employment Agreement”) dated as of August 6, 2002 by and between ViewCast and
John DeVito (“Employee”). Pursuant to Sections 5 and 7 of the Employment
Agreement, Employee owes certain confidentiality, non-competition and
non-solicitation obligations to ViewCast. In connection with the closing of the
transactions contemplated by the Asset Purchase Agreement among Delta Computec
Inc., ViewCast.com, Inc. and Delta Computec LLC dated as of October 11, 2005
(the “Purchase Agreement”), upon the closing ViewCast agrees to release DeVito
from any and all confidentiality, non-competition and non-solicitation
obligations contained in the Employment Agreement.
     ViewCast, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound, in order to
close the transaction contemplated by the Purchase Agreement, hereby agrees as
follows:
     Upon the closing of the transactions contemplated by the Purchase
Agreement, ViewCast hereby unconditionally and irrevocably releases DeVito from
any and all obligations relating to DeVito’s confidentiality, non-competition
and non-solicitation obligations contained in the Employment Agreement
     This Release may not be changed except in a writing signed by the person(s)
against whose interest such change shall operate. This Release shall be governed
by and construed under the laws of the State of Texas without regard to
principles of conflicts of law.
     All words used in this Release will be construed to be of such gender or
number as the circumstances require.
* * * * *
     IN WITNESS WHEREOF, the undersigned has executed and delivered this Release
effective as of this 18th day of November, 2005.

            VIEWCAST.COM, INC.
      By:   /s/ Laurie L. Latham         Name:   Laurie L. Latham       
Title:   CFO     

